Citation Nr: 1527809	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  08-30 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to November 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

On March 6, 2012, the Veteran testified at hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of that hearing is of record.  

The Board notes that the instant matter was most recently before the Board in June 2013, at which time it was remanded for further development.  That development and all necessary adjudicative actions having been completed, the case in once again before the Board.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, her service-connected headache disorder is as likely as not of such nature and severity as to prevent her from securing or following substantially gainful employment.


CONCLUSION OF LAW

The criteria for an award of TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16(b) (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).  A veteran is eligible for TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more).  38 C.F.R. § 4.16(a).  

Here, the Veteran is service-connected for headaches, evaluated as 50 disabling, for tinnitus, evaluated as 10 percent disabling, and for hearing loss, evaluated as noncompensably disabling.  This results in a combined disability evaluation of only 60 percent.  See 38 C.F.R. § 4.25 (2014).  Thus, the Veteran fails to meet the schedular criteria for an award of TDIU.  See 38 C.F.R. § 4.16(a).  Nevertheless, when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, entitlement to TDIU on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities.  38 C.F.R. § 4.16(b) (providing that "all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled").  In this regard, the Board notes that neither the agency of original jurisdiction (AOJ) nor the Board is authorized to assign an extraschedular rating in the first instance under 38 C.F.R. § 4.16(b).  See Wages v. McDonald, 27 Vet. App. 233, 236 (2015).  Rather, the regulation requires that once it is determined that a claimant who fails to meet the threshold percentage requirements listed in 38 C.F.R. 4.16(a) is unemployable due to his/her service-connected disabilities, the case is to be submitted to the Director of VA's Compensation Service for consideration of whether TDIU is warranted on an extraschedular basis.  38 C.F.R. § 4.16(b).  

In a February 2009 deferred rating decision, a decision review officer (DRO) determined that the criteria for referral of the matter to the Director for consideration of entitlement to TDIU on an extraschedular basis had been met.  The DRO pointed out that the Veteran's Wage and Tax Statements (W-2s) from 2003 and 2005 showed minimal wages from employment, that the evidence contained numerous lay statements from family members attesting to the debilitating nature of the Veteran's migraines and from a past supervisor who affirmed that the Veteran's migraines resulted in absenteeism at work, that a performance evaluation from a previous employer showed that the Veteran's migraines interfered with her employment, and that counseling records dated in August 2005 indicated that the Veteran's primary difficulty with maintaining employment was her migraine headache disorder.  In this regard, the Board notes that August 2005 counseling record indicates that the limitation imposed by the Veteran's headache disorder was functioning on a constant basis, as she was then suffering from headaches two to three times a week, with each lasting for one to two days accompanied by severe nausea and light, sound, and odor sensitivity.  It was indicated that the Veteran was to avoid working with hazards such as frequent climbing, balancing, working at unprotected heights, working with fast-moving machinery, and driving automotive equipment on the job, and that she would need to consider work that afforded some flexibility in hours.

In September 2009, the Director denied TDIU on an extraschedular basis.  The Director found that the evidence demonstrated that the Veteran's headaches were stable on medication and determined that given that Veteran's education and occupational experience, she should be able to be gainfully employed.  In June 2013, the Board determined that the matter should again be submitted to the Director because additional evidence pertinent to the issue of entitlement to TDIU on an extraschedular basis had been associated with the claims folder since September 2009.  In an August 2014 decision, the Director determined that entitlement to TDIU on an extraschedular basis was not warranted because the totality of the evidence failed to show that the Veteran would be unemployable in all environments, including a sedentary one, due solely to her service-connected disabilities.  

The Board notes that although the Board may not in the first instance award TDIU on extraschedular basis, the Board is not bound by an adverse determination by the Director regarding extraschedular entitlement to TDIU because the Court has determined that the Director's decision is in essence a decision by the AOJ and thus no different than an RO's decision in terms of its effect on the Board's jurisdiction and standard of review.  Wages, 27 Vet. App. at 236-37.  Accordingly, the Board must now determine whether the evidence supports a finding that the Veteran is entitled to TDIU under 38 C.F.R. § 4.16(b).

In this regard, it is important to note that entitlement to TDIU does not require showing of 100 percent unemployability.  Rather, it requires that the claimant show an inability to undertake substantially gainful employment as a result of a service-connected disability or disabilities.  38 C.F.R. §§ 3.340(a), 4.16(b).  For TDIU purposes, "substantially gainful employment" is met where the annual earned income exceeds the poverty threshold for "one person," irrespective of the number of hours or days actually worked and without regard to any prior income history.  Faust v. West, 13 Vet. App. 342, 355-56 (2000).  Marginal employment, however, is not considered to be substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  

In the instance case, the Board finds that when reasonable doubt is resolved in favor of the Veteran, the evidence suggests that the Veteran would be incapable of maintaining substantially gainful employment due to her service-connected headache disorder.  The Board does not dispute that the Veteran could conceivably obtain employment consistent with her occupational and educational experience and history.  Rather, the Board finds that the Veteran's headache disorder would interfere with employment to such a degree that any such employment would be, at best, marginal.  In so finding, the Board relies heavily on the Veteran's W-2s from her last periods of employment that show she earned income below the poverty threshold for one person for those years.  See http://www.census.gov/hhes/www/poverty/data/threshld/.  Further, the Veteran's past supervisor has attested to the fact that the Veteran's absences and tardiness that were due in large portion to her excessive and intense headaches were a key factor in why she was laid off.  VA examination reports and treatment records also document that the Veteran suffers from six to eight times a month, which headaches last for two hours if treatment is effective and for three to four days if treatment is ineffective.  The Veteran reports that she is unable to function during a headache episode and most often must lie down in a cool dark room.  The Board also notes that the Veteran's headaches are evaluated as 50 percent disabling 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100, and are thus considered to be "productive of severe economic inadaptability."  38 C.F.R. § 4.124a, DC 8100 (2014).

Given the evidence of record, to include the AOJ's determination that referral for consideration of TDIU on extraschedular basis was warranted, the Board finds that although the evidence is not unequivocal, it has nonetheless placed the record in relative equipoise.  While the record contains several opinions that the Veteran's headache disorder would not render her unemployable, as stated above, entitlement to TDIU does not require showing of 100 percent unemployability.  Accordingly, based on the evidentiary posture that suggests that the Veteran would be able to engage only in less than substantially gainful employment, the Board resolves reasonable doubt in favor of the Veteran and awards entitlement to TDIU on an extraschedular basis.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


